
	
		I
		112th CONGRESS
		2d Session
		H. R. 6708
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize certain appropriations under the Native
		  American Programs Act of 1974.
	
	
		1.Authorizations of certain
			 appropriations under the native american programs act of 1974The Native American Programs Act of 1974 (42
			 U.S.C. 2991 et seq.) is amended—
			(1)in section
			 816—
				(A)in subsection (a),
			 by striking 2001, and 2002. and inserting 2001, 2002, and
			 2012 through 2015.;
				(B)in subsection (c), by striking 2001,
			 and 2002. and inserting 2001, 2002, and such sums as may be
			 necessary for fiscal years 2012 through 2015.; and
				(C)in subsection (e),
			 by striking 2001, and 2002. and inserting 2001, 2002, and
			 2012 through 2015.; and
				(2)in section
			 803A(f)(1), by inserting and such sums as may be necessary for fiscal
			 years 2012 through 2015 before for the purpose of.
			
